the mandatory payment requirement written in NAR 18(C). Appellants
                timely appealed. Our review is de novo,' and we affirm.
                             On appeal, appellants argue that the district court erred by
                holding that NAR 18(C)'s waiver requirement is mandatory because the
                rule is ambiguous and should be construed to allow district court
                discretion. They also argue, for the first time on appeal, that NAR 18(C) is
                unconstitutional as applied to this case because the rule deprives
                appellants the right to a jury trial and violates the equal protection
                clauses of the United States and Nevada Constitutions.
                            We disagree. "It is well established that when a statute's
                language is plain and unambiguous, and the statute's meaning clear and
                unmistakable, the courts are not permitted to look beyond the statute for a
                different or expansive meaning or construction." DeStefano v. Berkus, 121
Nev. 627, 629, 119 P.3d 1238, 1239-40 (2005); see also 3A Sutherland
                Statutory Construction § 67:15 (7th ed. 2010) ("[I]n one form or another
                almost every rule of construction for statutes finds application in the
                interpretation of the rules of practice."). Contrary to appellants'
                argument, the language of NAR 18 is clear and unmistakable: "Any party
                requesting a trial de novo must certify that all arbitrator fees and costs for
                such party have been paid or shall be paid within 30 days. . . ." NAR
                18(A). In turn, NAR 18(C) provides that, lalny party who has failed to
                pay the arbitrator's bill in accordance with this rule shall be deemed to

                      'Zamora v. Price, 125 Nev. 388, 391, 213 P.3d 490, 492 (2009) ("The
                constitutionality of a statute, including issues related to a party's
                constitutional right to a jury trial, is a question of law that this court
                reviews de novo."); Kay v. Nunez, 122 Nev. 1100, 1104, 146 P.3d 801, 804
                (2006) ("Statutory construction is a question of law, which this court
                reviews de novo.").

SUPREME COURT
        OF
     NEVADA

                                                       2
(0) E947A
                 have waived the right to a trial de novo." (Emphasis added). As the
                 district court correctly observed, the word 'shall' is mandatory and does
                 not denote judicial discretion."   Johanson v. Eighth Judicial Dist. Court,
                 124 Nev. 245, 249-50, 182 P.3d 94, 97 (2008) (internal quotations omitted).
                 Given that appellants concede that they did not pay the arbitrator within
                 thirty days—despite their certification to the district court that they would
                 timely pay the arbitrator—they waived the right to a trial de novo. Thus,
                 the district court correctly granted respondents' motion to strike.
                             Moreover, appellants do not meet their burden of proving that
                 NAR 18(A) and (C), as applied, are unconstitutional.      Moldon v. Cnty. of
                 Clark, 124 Nev. 507, 511, 188 P.3d 76, 79 (2008) ("We presume that
                 statutes are valid, and the person challenging that presumption bears the
                 burden of showing that the statute is unconstitutional."). The constitution
                 does not prescribe what conditions may be imposed upon the party who
                 demands a jury trial, Capital Traction Co. v. Hof, 174 U.S. 1, 23 (1899),
                 and burdens on a party's right of access to the courts will be upheld unless
                 the burden imposes "onerous conditions, restrictions, or regulations which
                 would make the right practically unavailable." Zamora, 125 Nev. at 393,
                 213 P.3d at 493 (internal quotations omitted). Timely payment
                 requirements rarely are an onerous burden.         See Firelock Inc. v. Dist.
                 Court, 776 P.2d 1090, 1096 (Colo. 1989) (en banc) (upholding Colorado's
                 Mandatory Arbitration Act); Fleisher v. Kaufman, 212 A.2d 846, 848 (Pa.
                 Super. Ct. 1965) (upholding compulsory arbitration, including payment
                 requirements because, amongst other reasons, lidt is the [arbitration] act,
                 not this Court, which laid down the rule that the party appealing 'shall
                 pay all the costs that may have accrued"); see also 47 Am. Jur. 2d Jury §
                 62 (2006) ("Generally, state statutes and court rules requiring the

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                         3
                   payment of fees, deposits, or security by the party requesting a jury trial
                   in a civil case do not unconstitutionally interfere with. . . [the] right to a
                   jury trial."). Here, there is no evidence that the payment requirement
                   made appellants' right to trial de novo "practically unavailable," given
                   that the appellants were able to pay the arbitrator's bill but simply failed
                   to do so within thirty days of filing their request for trial de novo.
                                Moreover, NAR 18 does not offend notions of equal protection.
                   Claimants with potential claims worth $5,000 to $50,000 who are subject
                   to the Court Annexed Arbitration program are not a suspect class, and the
                   parties agree that rational basis review applies. "A statute meets rational
                   basis review so long as it is reasonably related to a legitimate government
                   interest." Rico v. Rodriguez, 121 Nev. 695, 703, 120 P.3d 812, 817 (2005),
                   and here NAR 18's timely payment requirement is reasonably related to
                   the purpose of Nevada's Annexed Arbitration Program, namely,
                   "provid[ing] a simplified procedure for obtaining a prompt and equitable
                   resolution of certain civil matters."       Casino Props., Inc. v. Andrews, 112
Nev. 132, 135, 911 P.2d 1181, 1182 (1996) (internal quotations omitted).
                   Thus, we discern no constitutional violation in this case.
                                Accordingly, we
                                ORDER the judgment of the district court AFFIRMED.




                                                        Saitt


                                                        Gibbons

                                                                 geizul                     J.
                                                        Pickering

SUPREME COURT
      OF
    NEVADA


(0) I94Th Ffe;Po
                                                           4
                cc: Hon. Timothy C. Williams, District Judge
                     John Walter Boyer, Settlement Judge
                     Stovall & Associates
                     Atkinson & Watkins, LLP
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


10) 1947A
                                                  5